Citation Nr: 9901672	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-29 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an earlier effective date earlier than January 
[redacted], 1994 for the award of Dependents Educational Assistance 
under Chapter 35, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

 Appellant and the veteran


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
April 1968.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Newark, New Jersey, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that he should not be punished because 
of the length of time it took the VA to adjudicate the 
veterans claim.  He states that he was attending school the 
whole time that the veterans claim was being appealed.  He 
feels that Chapter 35 benefits should be paid from September 
1, 1991.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file and in the appellant's Chapter 35 education 
folder.  Based on its review of the relevant evidence in this 
matter, and for the following reasons and bases, it is the 
decision of the Board that the appellant has not submitted 
evidence sufficient to establish under the law that he is 
entitled to retroactive payment of educational benefits under 
Chapter 35, Title 38, United States Code, for enrollments at 
Rutgers-The State University of New Jersey from September 
1990 to December 1993.


FINDINGS OF FACT

1.  The appellants application for Chapter 35 Dependents 
Educational Assistance benefits and enrollment certifications 
from Rutgers University confirming his enrollment from 
September 1990 to December 1994 were received by the VA on 
January 6, 1995.

2.  The appellant was awarded Chapter 35 Dependents 
Educational Assistance benefits effective January 18, 1994.


CONCLUSION OF LAW

An effective date earlier than January 18, 1994 for payment 
of Chapter 35 Dependents Educational Assistance benefits is 
not warranted.  38 U.S.C.A. §§ 3512, 3513 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 21.3041, 21.4131(a)(2) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating action dated in November 1994 the RO assigned a 
100 percent rating for the veterans service connected 
disabilities effective August 20, 1991.  In that rating 
action it was also determined that basic eligibility to 
Dependents Educational Assistance under Chapter 35, United 
States Code was established from August 20, 1991.

The record shows that in June 1989 the veteran reported that 
the appellant planned to attend California University of 
Pennsylvania beginning August 30, 1989.  It was later 
reported that the appellant had attended school beginning in 
September 1989 and discontinued his schooling in January 
1990.  He resumed his schooling at Rutgers University in 
September 1990 and periodic reports show that he continued in 
attendance there until August 1994.  During that time the 
veteran received additional compensation for the appellant as 
a dependent based on his school attendance.

The appellant was born in August 1971 and became 18 years of 
age in August 1989.  He filed an application for Dependents 
Educational Assistance under Chapter 35, United States Code 
which was received by the VA on January 6, 1995.  On that 
application form the appellant reported that he had been 
enrolled at Rutgers University from September 1990 to 
December 1994.  Enrollment certifications from the school 
received in January 1995 showed that he was pursuing a 
Bachelor's degree in biology.  

The appellant and the veteran testified at a hearing before a 
hearing officer at the RO in March 1996.  The veteran stated 
that he first filed his claim for a 100 percent rating in 
1991 and that he was not notified of a decision in that claim 
until December 1994.  The appellant testified that he 
attended Rutgers from September 1990 until May 1994.  He 
reported that he graduated with a major in biology.  He 
stated that he first applied for Chapter 35 benefits in 
January 1995.  He stated that his sister had been paid 
retroactive benefits.  

Under the controlling legal criteria, the beginning date of 
eligibility for payment of Chapter 35 educational benefits 
will be the effective date of the total rating or the date of 
notification to the veteran from whom the child derives 
eligibility, whichever is more advantageous to the eligible 
child.  38 U.S.C.A. § 3512 (West 1991 & Supp. 1998); 38 
C.F.R. § 21.3041 (1998).  In order to receive Chapter 35 
educational benefits, a claimant who has reached majority 
must file an application as prescribed by the Secretary.  38 
U.S.C.A. § 3513 (West 1991 & Supp. 1998).  The legal criteria 
specify that the commencing date of an award of Chapter 35 
educational benefits will not be earlier than the date one 
year prior to the date of receipt of the application or 
enrollment certification, whichever is later.  38 C.F.R. 
§ 21.4131(a)(2).

The appellant argues, in effect, that he was unable to apply 
for Chapter 35 benefits prior to the VA determination that 
his father was permanently 100 percent disabled and that it 
took the VA a long time to make that determination.  However, 
there was nothing precluding him from filing an application 
for Chapter 35 benefits and enrollment certification while 
his father's claim for a permanent and total disability 
rating due to service-connected disability was pending.  Had 
he done so his application would have remained pending while 
awaiting the determination in his father's claim.

The Board cannot ignore the specific regulations which 
provide that the commencing date of an award of educational 
assistance will not be earlier than the date one year prior 
to the date of receipt of the application or enrollment 
certification, whichever is later.  In this case the 
appellants application for Chapter 35 benefits was received 
by the VA on January 6, 1995.  Chapter 35 benefits were 
awarded effective January 18, 1994, the date of the first 
enrollment in school following the date one year before 
receipt of the appellants application for such benefits.  
There is no basis in the law and regulations for payment of 
benefits from an earlier date in this case.  The Board notes 
the appellants assertion that his sister received 
retroactive payment of Chapter 35 benefits, however, payment 
of another claim, whether proper or improper, does not 
establish a precedent requiring payment of the appellants 
claim.

The United States Court of Veterans Appeals (Court) has held 
that where the law and not the evidence is dispositive, the 
Board should deny an appeal because of the absence of legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet.App. 426 (1994).  The appellant in this case has 
failed to allege facts which meet the criteria set forth in 
the law or regulations and, accordingly, his claim must be 
denied.  


ORDER

An effective date earlier than January 18, 1994 for the award 
of Dependents Educational Assistance under Chapter 35, 
United States Code is denied



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
